Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/6/2021 is acknowledged.
Applicant's election with traverse of dimethyl carbonate as the first solvent and cyclohexane as the second solvent in the reply filed on 5/6/2021 is acknowledged.  The traversal is on the ground(s) that PCT Rule 13.1 specifies that there by a single general inventive concept. Here, the inventive concept includes that using specific solvents in the claimed amounts are particularly suitable for use in contact adhesives. Moreover, it is respectfully submitted that searching for a solvent composition comprising of the respective first and second solvents of the alleged species will not present any undue burden as it can be performed simultaneous with the solvents having the claimed Hansen solubility parameters of Claim 1.  This is not found persuasive because the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is unity or lack thereof and not whether or not the claims are sufficiently related.  Claims directed to more than one species of a generic invention lack unity of invention when the generic claim is anticipated by or obvious over the prior art.  Lack of unity is proved in the restriction requirement mailed 3/18/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups and species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019 has been considered by the examiner. Initialed copies accompany this action.
Drawings

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites in line 4 “includes at”.  It should be “includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (J. Chem. Eng. Data 2010, 55, 5569–5575).
Zhou discloses dimethyl carbonate and cyclohexane mixtures (abstract).  Zhou discloses the mixtures of nine different mole fractions of dimethyl carbonate (x1=0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, and 0.9) (page 5571).  Dimethyl carbonate meets the limitation of the claimed first solvent and cyclohexane meets the limitation of the claimed second solvent.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Fuente et al. (J. Chem. Eng. Data 1992, 37, 535-537).
de la Fuente discloses binary mixtures of dimethyl carbonate and cyclohexane (abstract).  de la Fuente discloses the mixtures of different mole fractions of dimethyl carbonate  (page 536, Table II).  Dimethyl carbonate meets the limitation of the claimed first solvent and cyclohexane meets the limitation of the claimed second solvent.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/8/2021